Exhibit 10(a)

FIRST AMENDMENT TO
INTANGIBLE TRANSITION PROPERTY
SERVICING AGREEMENT



First Amendment dated as of August 9, 2002 to Intangible Transition Property
Servicing Agreement dated August 10, 1999 (the "Original Agreement" and as
amended by this First Amendment, the "Agreement") between PPL Transition Bond
Company, LLC (formerly, PP&L Transition Bond Company LLC) and PPL Electric
Utilities Corporation (formerly, PP&L, Inc.).



The last paragraph of Section 5.10(b) of the Original Agreement is hereby
amended to read in its entirety as follows:



        In order to satisfy the Rating Agency Condition with respect to Moody's
so as to permit remittances of ITC Collections on Monthly Remittance Dates
pursuant to Section 5.10(b)(iii)(B) above, the Servicer may arrange for the
issuance to the Trustee as beneficiary of a letter of credit, surety bond or
other similar credit support instrument in a form, issued by a financial
institution and in an amount acceptable to Moody's, provided that if the amount
of coverage provided by the instrument is less that $50,000,000 and if at any
time ITC Collections during any Collection Period exceed the amount of such
coverage, the Servicer shall remit the excess of ITC Collections over that
amount in accordance with Section 3.03 not later than the next Daily Remittance
Date. The Servicer shall give notice to Moody's promptly upon the termination of
such instrument.

Except as amended hereby, the Agreement shall remain in full force and effect.
This First Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to the conflicts of
laws provisions thereof.



  PPL TRANSITION BOND
  COMPANY, LLC       By /s/ James S. Pennington
Name: James S. Pennington
Title: Manager       PPL ELECTRIC UTILITIES
  CORPORATION       By /s/ Russell R. Clelland
Name: Russell R. Clelland
Title: Assistant Treasurer       Acknowledged and Accepted:
THE BANK OF NEW YORK,
     not in its individual capacity but solely as Trustee on behalf of the
Holders of the Transition Bonds       By /s/ Catherine L. Cerilles
Name: Catherine L. Cerilles, Assistant Vice President
Title: Trust Officer
